Citation Nr: 0112633	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1980 until his 
death in service on July 25, 1985.  The appellant is his 
widow.

In September 1986, the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) denied a claim for service 
connection for the veteran's cause of death.

This matter comes before the Board from a June 2000 rating 
decision of the VA Regional Office (RO) in St. Petersburg, 
Florida that found that because new and material evidence had 
not been submitted to reopen the claim, service connection 
for the veteran's cause of death was denied.


FINDINGS OF FACT

1.  In September 1986, the Board found that the veteran died 
on active duty as a result of his own willful misconduct and 
denied service connection for his cause of death.

2.  The evidence added to the record since the Board's 
decision of September 1986 is either duplicative of evidence 
previously considered, fails to demonstrate any relationship 
between the veteran's service and the cause of his death or 
that his death was due to other than misconduct, or is not 
competent to establish a relationship between the veteran's 
service and the cause of his death.

3.  The evidence submitted in support of the appellant's 
request to reopen her claim does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted since the 
last final decision of record sufficient to reopen a claim 
for service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added). 

The United States Court of Appeals for the Federal Circuit, 
in Hodge v.West, 155 F. 3d 1356 (1998), noted "the 
importance of a complete record for evaluation of a veteran's 
claim" and was concerned that "some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge, 155F. 3d at 1363.

Service connection for the cause of the veterans' death may 
be granted if the evidence shows that disability incurred or 
aggravated by service either cause or contributed 
substantially or materially to cause death.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

Dependency and indemnity compensation benefits are available 
to certain survivors of a veteran, including a veteran who 
died in active service, whose death was not due to willful 
misconduct.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.1(d)(1) (2000).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(2); See Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994).

In this case, the RO denied the appellant's claim for 
service-connected death benefits in February 1986 because the 
cause of the veteran's death was determined to be the result 
of his own willful misconduct.  The appellant was informed of 
her appellate rights and successfully perfected her appeal to 
the Board in April 1986.  In September 1986, the Board issued 
its decision denying the appellant's claim on the same basis.

At the time of the Board's September 1986 decision, the 
claims folder contained, in relevant part, the records from 
the investigation into the cause of the veteran's death, 
copies of inservice military awards received by the veteran, 
and a copy of the veteran's death certificate and autopsy 
report showing the veteran died July 1985 at age 35.  The 
cause of death was determined to be cardiac arrest due to 
asphyxiation from ethanol intoxication.

Relevant evidence received since September 1986, in support 
of the appellant's request to reopen the claim, includes 
correspondence from the appellant dated December 1995 which 
forwarded copies of the appellant's financial records and 
duplicate copies of the veteran's military awards.  The 
veteran's service medical records were associated with the 
claims file in June 2000.  The veteran's service medical 
records show he was tested for hepatitis while in service and 
noted one instance of an elevated blood pressure reading.

In order to re-open a claim for service-connection, the 
appellant must bring evidence which "bears directly and 
substantially upon the specific matter under consideration 
and that is "so significant that it must be considered in 
order to fairly decide the claim."  38 C.F.R. § 3.156(a) 
(2000).  In addition, this evidence should "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability".  See Hodge, at 
1363.

In November 1998, the appellant requested that the RO reopen 
her claim for service connected death benefits.  In May 2000, 
she was informed that in order to have her claim reopened, 
she would have to provide new and material evidence.  The 
appellant submitted copies of the veteran's service medical 
records, a copy of his death certificate and a copy of his 
autopsy report.  The autopsy report and records from the 
investigation of the veteran's death clearly show that the 
veteran died after asphyxiating on his own vomit as a result 
of alcohol intoxication due to his own willful misconduct.  
The service medical records do not reveal any information 
that can be construed as relating the veteran's death from 
asphyxiation due to alcohol intoxication to his military 
duties or to a disease or injury sustained during his 
military service.  While it appears from these records that 
in November 1980 it was noted that the veteran had high blood 
pressure readings, subsequent records show normal readings.  
No relationship between a high blood pressure reading and the 
veteran's death is shown.  The records also indicate that the 
veteran was tested for hepatitis June 1981, but active 
hepatitis was not found.  Moreover, no connection between a 
possible case of hepatitis and the veteran's death was shown.

The Board concludes that the veteran's service medical 
records, while new in that they had not been previously 
associated with this claims file, are not material evidence 
because they do not bear directly and substantially upon the 
specific matter under consideration, and they are not "so 
significant that it must be considered in order to fairly 
decide the merits of the claim" because they do not 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability".  38 C.F.R. § 3.156(a) (1999); Hodge, at 1363.  
The veteran's service medical records do not contribute to a 
"more complete picture of the circumstances" surrounding 
his death.  These documents do not establish a relationship 
between his death from asphyxiation due to alcohol 
intoxication and any in-service medical condition.  This 
evidence does not bear directly and substantially upon the 
specific matter under consideration, the cause of the 
veteran's death, and therefore it is not material.  
Furthermore, this evidence, either on its own or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, this evidence, 
although new, is not material and the appellant's appeal must 
be denied.  

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

In reaching this decision, the Board has considered whether 
the provisions of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been met with respect to the duty to assist 
claimants, and with the duty to provide notice of what 
evidence would be needed to substantiate the claim.  In this 
regard, it is observed that during the course of the 
development of the appellant's original claim, the veteran's 
complete service medical records were obtained and associated 
with the claims file.  In the June 2000 SOC, the RO furnished 
the appellant the law and regulations regarding what 
constitutes new and material evidence, she has been advised 
as to the basis upon which her claim was previously denied 
(the specific matter under consideration), and as summarized 
above, the evidence received since the appellant's claim was 
last denied, is not shown to be material to reopen that 
claim.  Under the foregoing circumstances, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 have been satisfied and that a remand of this matter 
to the RO for their consideration of the implications of that 
new law to this case is not warranted.


ORDER

New and material evidence to reopen the claim not having been 
submitted, entitlement to service connection for the cause of 
the veteran's death is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

